Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-11 are presented for examination.
3.          This office action is in response to the Response to Election / Restriction Filed 02/09/2021. 
4.	Responsive to the requirement for an election of species for searching purposes, Applicant hereby elects Species 1 as the species. Claims readable on the elected species are Claims 1-11.
5.	Claims 1 and 8 are independent claims.
6.	The office action is made Non-Final.

Information Disclosure Statement
7.        The information disclosure statement (IDSs) submitted on 02/07/2019, 01/10/2020 and 02/09/2021 are considered by the examiner.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
9.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  (FP 6.11).
The present application relates to "legacy interviews", which appears to be the video recording of an interview, which is stored and made available to a specific group of users according to defined criteria (such as upon the users death, cf. par.[0011]).
In view of the description (e.g. pars.[0009]-[0010]) the recording and execution of the interview is automated, and the interviewee can provide feedback cues (such as gestures, tone of voice, body language) to control the recording as well as the interview itself.
The subject of claims 1 -11 appears however to be directed to the "another example embodiment' recited on pars.[0017]-[0019], and constitutes effectively a social network, whereby digital content (video, audio, text) is associated with users, and other users can provided feedback (comments, likes, etc.).
The system of claims 1-11, enabling a user to deposit (post) content and provide associated metadata ("parameters associated with the content'), allowing users to access the content and contribute to it (e.g. by posting comments).
Thus in general any social network prior to the earlier priority date (2018). Such as Facebook or YouTube, anticipates the subject matter of claims 1-11.
             For completeness it is noted that even though the application describes a process of "analyzation" (sic, cf. pars.[0060]-[0068]) of the video and audio data so as to identify aspects related to the performance of the interviewee such as "body language”, "hair texture”, "emotional context' or "sexual references”, the application fails to disclose any details as to how said analysis is carried out in terms of technical features and implementation, beyond the vague and unclear reference to "future types of internet technology and artificial intelligence” on par.[0010], which clearly do not provide any meaningful technical teaching to the skilled reader.
Such aspects are therefore generally disregarded for assessing patentability, as they clearly do not form part of the intended technical invention but rather merely define desiderata.


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

12.	Claims 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jacobson et al (US 20120323891 A1) hereinafter as Jacobson.

13.	Regarding claim 1, Jacobson teaches a system for providing interactive collaboration over a computer network, the system comprising: 
a content database configured to store digital content created by users (Fig 1, [0056], media file database 106 (digital content which can be a video clip of a participant interview, a photograph taken as part of a participant interview, or an audio recording of a participant interview) database); 
an organizational database configured to store representations of relationships between the digital content stored in the content database and the users (Fig 1, [0006], [0058], session store 122 or sandbox store 124 (an organizational database), [0062], [0076]); 
an interface configured to provide access to the digital content by other users and to enable the other users to provide feedback related to the digital content in a similar format as the digital content ([0017], [0019], [0040], [0068], [0076], [0078], interface 112 connected to the input device 114); and 
a processor in communication with the databases and the interface, the processor configured to implement an intermediary layer between the databases and the interface, the intermediary layer configured to control which users can access the digital content, to store in the databases the feedback from the other users in a manner that is associated with the digital content, and to provide users with controlled access to the feedback ([0017], [0019], [0040], [0076], [0078] controller 102., [0080]).

14.	Regarding claim 2, Jacobson teaches the invention as claimed in claim 1 above and further teaches wherein the digital content and feedback are in a video, audio, and text format, a user accessing the content being enabled to provide feedback (Fig 1, [0056], media file database 106 (digital content which can be a video clip of a participant interview, a photograph taken as part of a participant interview, or an audio recording of a participant interview) database).

15.	Regarding claim 3, Jacobson teaches the invention as claimed in claim 1 above and further teaches the system as in claim 1 further comprising a server hosting the databases and the interface, the interface including a website accessible by a uniform resource locator (URL) link ([0066] and Figures).

16.	Regarding claim 4, Jacobson teaches the invention as claimed in claim 1 above and further teaches wherein the interface includes embedded code on one or more websites that are remote from the databases and used to create and generate the digital content, and wherein the organizational database includes one or more separate, but related, databases configured to track content linked to the embedded code ([0062]-[0063]).

17.	Regarding claim 5, Jacobson teaches the invention as claimed in claim 1 above and further teaches wherein the databases are relational database and the interface includes a website accessible by a uniform resource locator (URL) link and embedded code on one or more websites that are remote from the databases; and wherein the feedback to the digital content is stored in the content database, and representations of relationships are stored in the organizational database in a manner associated with the digital content in a parent-child relationship, the representations of relationships being updated in real time, or asynchronously, simultaneously across each part of the interface (Figures and [0020]-[0021], [0069], [0078]).

18.	Regarding claim 6, Jacobson teaches the invention as claimed in claim 5 above and further teaches wherein the processor is configured to, when providing the digital content to the interface, access the databases to determine additional digital content that is feedback to the digital content and to provide to the interface the feedback along with the digital content ([0012], [0014], [0030] [0068]-[0069], “he thumbnails 320 allow the user to see at a glance related media files that can provoke new insights based on the tags listed in the tag display and selection area 304” and [0072]).

19.	Regarding claim 7, Jacobson teaches the invention as claimed in claim 6 above and further teaches wherein the interface is configured to present the digital content to a user along with one or more indications of the feedback (See Figures and the corresponding paragraphs).

20.	Regarding claim 8, this claim recites a system performs the same method of the system claims 1 and 3 and is rejected under the same rationale.


21.	Regarding claim 9, Jacobson teaches the invention as claimed in claim 8 above and further teaches wherein the interface is configured to display, in one screen view, video, audio, and text playback of the content and a plurality of indicators of related content that have been provided by other users as feedback to the content (See Figures specially Figs 4, 6 and 11, [0013], [0036]-[0037], [0048], [0072], [0074], [0082]).

22.	Regarding claim 10, Jacobson teaches the invention as claimed in claim 9 above and further teaches wherein the interface is configured to display playback of a related video in response to user selection of a corresponding indicator (See Figures specially Figs 4, 6 and 11, [0013], [0036]-[0037], [0048], [0072], [0074], [0082]).

23.	Regarding claim 11, Jacobson teaches the invention as claimed in claim 9 above and further teaches wherein the interface is configured to cause the intermediary layer to authenticate a user and to accept new content from the user as feedback to the content in response to selection of a reply indicator by the user ([0017], [0019], [0040], [0076], [0078] email/messaging modules 120 (intermediary layer) automatically generate a unique passcode that is sent with the email that the recipient users enters to gain access to the session., [0080]).

CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Prahlad et al (US 20080222108 A1) discloses a system and method for leveraging a collaborative document or information management system for improving searches for multiple users.
Van Dusen et al (US 20170235848 A1) discloses a system and method for providing ttx-based Categorization services and a categorized commonplace of shared information.
Rathod (US 20110276396 A1) discloses a ystem and method for dynamically monitoring, tracking, storing, processing & presenting physical or digital activities, actions, locations, behavior & status with dynamically attached active links.
Prahlad et al (US 20030001880 A1) discloses a system and method for leveraging a collaborative document or information management system for improving searches for multiple users.
Guheen et al (US 7149698 B2) discloses a Business alliance identification in a web architecture Framework.
Swartz et al (US 6236994 B1) discloses a Method and apparatus for the integration of information and knowledge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169